
	

113 HR 4951 IH: Doctors Helping Heroes Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4951
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Bera of California (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide incentives to physicians to practice in rural and medically underserved communities, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Doctors Helping Heroes Act of 2014.
		2.Conrad state 30 programSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (Public Law
			 103–416; 8 U.S.C. 1182 note) is amended by striking and before September 30, 2015.
		3.Retaining physicians who have practiced in medically underserved communitiesSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding
			 at the end the following:
			
				(F)
					(i)Alien physicians who have completed service requirements of a waiver requested under section
			 203(b)(2)(B)(ii), including alien physicians who completed such service
			 before the date of the enactment of the Conrad State 30 and Physician
			 Access Act and any spouses or children of such alien physicians.
					(ii)Nothing in this subparagraph may be construed—
						(I)to prevent the filing of a petition with the Secretary of Homeland Security for classification
			 under section 204(a) or the filing of an application for adjustment of
			 status under section 245 by an alien physician described in this
			 subparagraph prior to the date by which such alien physician has completed
			 the service described in section 214(l) or worked full-time as a physician
			 for an aggregate of 5 years at the location identified in the section
			 214(l) waiver or in an area or areas designated by the Secretary of Health
			 and Human Services as having a shortage of health care professionals; or
						(II)to permit the Secretary of Homeland Security to grant such a petition or application until the
			 alien has satisfied all the requirements of the waiver received under
			 section 214(l)..
		4.Employment protections for physicians
			(a)In generalSection 214(l)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(C)) is amended by
			 striking clauses (i) and (ii) and inserting the following:
				
					(i)the alien demonstrates a bona fide offer of full-time employment, at a health care organization,
			 which employment has been determined by the Secretary of Homeland Security
			 to be in the public interest; and
					(ii)the alien agrees to begin employment with the health facility or health care organization in a
			 geographic area or areas which are designated by the Secretary of Health
			 and Human Services as having a shortage of health care professionals by
			 the later of the date that is 90 days after receiving such waiver, 90 days
			 after completing graduate medical education or training under a program
			 approved pursuant to section 212(j)(1), or 90 days after receiving
			 nonimmigrant status or employment authorization, and agrees to continue to
			 work for a total of not less than 3 years in any status authorized for
			 such employment under this subsection unless—
						(I)the Secretary determines that extenuating circumstances exist that justify a lesser period of
			 employment at such facility or organization, in which case the alien shall
			 demonstrate another bona fide offer of employment at a health facility or
			 health care organization, for the remainder of such 3-year period;
						(II)the interested State agency that requested the waiver attests that extenuating circumstances exist
			 that justify a lesser period of employment at such facility or
			 organization in which case the alien shall demonstrate another bona fide
			 offer of employment at a health facility or health care organization so
			 designated by the Secretary of Health and Human Services, for the
			 remainder of such 3-year period; or
						(III)if the alien elects not to pursue a determination of extenuating circumstances pursuant to
			 subclause (I) or (II), the alien terminates the alien’s employment
			 relationship with such facility or organization, in which case the alien
			 shall be employed for the remainder of such 3-year period, and 1
			 additional year for each termination, at another health facility or health
			 care organization in a geographic area or areas which are designated by
			 the Secretary of Health and Human Services as having a shortage of health
			 care professionals; and.
			(b)Contract requirementsSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)) is amended by adding at
			 the end the following:
				
					(4)An alien granted a waiver under paragraph (1)(C) shall enter into an employment agreement with the
			 contracting health facility or health care organization that—
						(A)specifies the maximum number of on-call hours per week (which may be a monthly average) that the
			 alien will be expected to be available and the compensation the alien will
			 receive for on-call time;
						(B)specifies whether the contracting facility or organization will pay for the alien’s malpractice
			 insurance premiums, including whether the employer will provide
			 malpractice insurance and, if so, the amount of such insurance that will
			 be provided;
						(C)describes all of the work locations that the alien will work and a statement that the contracting
			 facility or organization will not add additional work locations without
			 the approval of the Federal agency or State agency that requested the
			 waiver; and
						(D)does not include a non-compete provision.
						(5)An alien granted a waiver under paragraph (1)(C) whose employment relationship with a health
			 facility or health care organization terminates during the 3-year service
			 period required by such paragraph—
						(A)shall have a period of 120 days beginning on the date of such termination of employment to submit
			 to the Secretary of Homeland Security applications or petitions to
			 commence employment with another contracting health facility or health
			 care organization in a geographic area or areas which are designated by
			 the Secretary of Health and Human Services as having a shortage of health
			 care professionals; and
						(B)shall be considered to be maintaining lawful status in an authorized stay during the 120-day period
			 referred to in subsection (A)..
			5.Allotment of conrad 30 waivers
			(a)In generalSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), as amended by section
			 4(b), is further amended by adding at the end the following:
				
					(6)
						(A)
							(i)All States shall be allotted a total of 35 waivers under paragraph (1)(B) for a fiscal year if 90
			 percent of the waivers available to the States receiving at least 5
			 waivers were used in the previous fiscal year.
							(ii)When an allocation has occurred under clause (i), all States shall be allotted an additional 5
			 waivers under paragraph (1)(B) for each subsequent fiscal year if 90
			 percent of the waivers available to the States receiving at least 5
			 waivers were used in the previous fiscal year. If the States are allotted
			 45 or more waivers for a fiscal year, the States will only receive an
			 additional increase of 5 waivers the following fiscal year if 95 percent
			 of the waivers available to the States receiving at least 1 waiver were
			 used in the previous fiscal year.
							(B)Any increase in allotments under subparagraph (A) shall be maintained indefinitely, unless in a
			 fiscal year, the total number of such waivers granted is 5 percent lower
			 than in the last year in which there was an increase in the number of
			 waivers allotted pursuant to this paragraph, in which case—
							(i)the number of waivers allotted shall be decreased by 5 for all States beginning in the next fiscal
			 year; and
							(ii)each additional 5 percent decrease in such waivers granted from the last year in which there was an
			 increase in the allotment, shall result in an additional decrease of 5
			 waivers allotted for all States, provided that the number of waivers
			 allotted for all States shall not drop below 30..
			(b)Academic medical centersSection 214(l)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(D)) is amended—
				(1)in clause (ii), by striking and at the end;
				(2)in clause (iii), by striking the period at the end and inserting ;; and
				(3)by adding at the end the following:
					
						(iv)in the case of a request by an interested State agency—
							(I)the head of such agency determines that the alien is to practice medicine in, or be on the faculty
			 of a residency program at, an academic medical center (as that term is
			 defined in section 411.355(e)(2) of title 42, Code of Federal Regulations,
			 or similar successor regulation), without regard to whether such facility
			 is located within an area designated by the Secretary of Health and Human
			 Services as having a shortage of health care professionals; and
							(II)the head of such agency determines that—
								(aa)the alien physician’s work is in the public interest; and
								(bb)the grant of such waiver would not cause the number of the waivers granted on behalf of aliens for
			 such State for a fiscal year (within the limitation in subparagraph (B)
			 and subject to paragraph (6)) in accordance with the conditions of this
			 clause to exceed 3; and.
				6.Amendments to the procedures, definitions, and other provisions related to physician immigration
			(a)Dual intent for physicians seeking graduate medical trainingSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking (other than a nonimmigrant described in subparagraph (L) or (V) of section 101(a)(15), and other
			 than a nonimmigrant described in any provision of section 101(a)(15)(H)(i)
			 except subclause (b1) of such section) and inserting (other than a nonimmigrant described in subparagraph (L) or (V) of section 101(a)(15), a
			 nonimmigrant described in any provision of section 101(a)(15)(H)(i),
			 except subclause (b1) of such section, and an alien coming to the United
			 States to receive graduate medical education or training as described in
			 section 212(j) or to take examinations required to receive graduate
			 medical education or training as described in section 212(j)).
			(b)Allowable visa status for physicians fulfilling waiver requirements in medically underserved areasSection 214(l)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(2)(A)) is amended by
			 striking an alien described in section 101(a)(15)(H)(i)(b). and inserting any status authorized for employment under this Act..
			(c)Physician national interest waiver clarifications
				(1)Practice and geographic areaSection 203(b)(2)(B)(ii)(I) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(B)(ii)(I))
			 is amended by striking items (aa) and (bb) and inserting the following:
					
						(aa)the alien physician agrees to work on a full-time basis practicing primary care, specialty
			 medicine, or a combination thereof, in an area or areas designated by the
			 Secretary of Health and Human Services as having a shortage of health care
			 professionals, or at a health care facility under the jurisdiction of the
			 Secretary of Veterans Affairs; or
						(bb)the alien physician is pursuing such waiver based upon service at a facility or facilities that
			 serve patients who reside in a geographic area or areas designated by the
			 Secretary of Health and Human Services as having a shortage of health care
			 professionals (without regard to whether such facility or facilities are
			 located within such an area) and a Federal agency, or a local, county,
			 regional, or State department of public health determines the alien
			 physician's work was or will be in the public interest..
				(2)Five-year service requirementSection 203(b)(2)(B)(ii)(II) of the Immigration and Nationality Act (8 U.S.C. 1153(B)(ii)(II)) is
			 amended—
					(A)by inserting (aa) after (II); and
					(B)by adding at the end the following:
						
							(bb)The 5-year service requirement of item (aa) shall be counted from the date the alien physician
			 begins work in the shortage area in any legal status and not the date an
			 immigrant visa petition is filed or approved. Such service shall be
			 aggregated without regard to when such service began and without regard to
			 whether such service began during or in conjunction with a course of
			 graduate medical education.
							(cc)An alien physician shall not be required to submit an employment contract with a term exceeding the
			 balance of the 5-year commitment yet to be served, nor an employment
			 contract dated within a minimum time period prior to filing of a visa
			 petition pursuant to this subsection.
							(dd)An alien physician shall not be required to file additional immigrant visa petitions upon a change
			 of work location from the location approved in the original national
			 interest immigrant petition..
					(d)Technical clarification regarding advanced degree for physiciansSection 203(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(A)) is amended by
			 adding at the end An alien physician holding a foreign medical degree that has been deemed sufficient for acceptance
			 by an accredited United States medical residency or fellowship program is
			 a member of the professions holding an advanced degree or its equivalent..
			(e)Short-Term work authorization for physicians completing their residenciesA physician completing graduate medical education or training as described in section 212(j) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(j)) as a nonimmigrant
			 described in section 101(a)(15)(H)(i) of such Act (8 U.S.C.
			 1101(a)(15)(H)(i)) shall have such nonimmigrant status automatically
			 extended until October 1 of the fiscal year for which a petition for a
			 continuation of such nonimmigrant status has been submitted in a timely
			 manner and where the employment start date for the beneficiary of such
			 petition is October 1 of that fiscal year. Such physician shall be
			 authorized to be employed incident to status during the period between the
			 filing of such petition and October 1 of such fiscal year. However, the
			 physician’s status and employment authorization shall terminate 30 days
			 from the date such petition is rejected, denied or revoked. A physician’s
			 status and employment authorization will automatically extend to October 1
			 of the next fiscal year if all visas as described in such section
			 101(a)(15)(H)(i) authorized to be issued for the fiscal year have been
			 issued.
			(f)Applicability of section 212(e) to spouses and children of J–1 exchange visitorsA spouse or child of an exchange visitor described in section 101(a)(15)(J) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(J)) shall not be subject to the
			 requirements of section 212(e) of the Immigration and Nationality Act (8
			 U.S.C. 1182(e)).
			7.Veterans health centersSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), as amended by this Act,
			 is further amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B), by inserting before the semicolon at the end the following: , except as otherwise provided under subparagraph (E); and
				(B)by adding at the end the following:
					
						(E)in the case of a request by an interested State agency—
							(i)if the Secretary of Veterans Affairs determines that facilities of the Department are not capable
			 of furnishing covered health services to eligible veterans because such
			 facilities lack—
								(I)the required personnel who are appropriately trained and experienced; or
								(II)the ability to provide timely and reasonable access;
								(ii)the head of such State agency determines that—
								(I)the alien is to practice medicine in a Veterans Health Administration Facility; and
								(II)the alien physician’s work is in the public interest; and
								(iii)the grant of such waiver would not cause the number of waivers allotted for that State for that
			 fiscal year under this subparagraph to exceed 5.; and
				(2)by adding at the end the following:
				
					(7)For purposes of paragraph (1)(E)—
						(A)the term covered health services means, with respect to an eligible veteran, any hospital care, medical service, rehabilitative
			 service, or preventative health service that is authorized to be provided
			 by the Secretary to the veteran under chapter 17 of title 38, United
			 States Code, or any other provision of law; and
						(B)the term eligible veteran means a veteran enrolled in the health care system established under section 1705(a) of title 38,
			 United States Code, who elects to receive care under section 1703..
			
